DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 

Claim Rejections - 35 USC § 103

Claims 1-3, 5-15, 18-23, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Inamdar et al. (US 2014/0073731) in view of Yagi et al. (5,081,170). 
	Regarding claim 1: Inamdar is directed to a fiber reinforced polymer composition comprising:
A polymer matrix of polypropylene, wherein the polypropylene polymer matrix constituted from 20-85 wt% of the composition ([0033] Inamdar); and 
A plurality of long fiber reinforcing fibers that are distributed within the polymer matrix, wherein the fiber constitute from about 10-60 wt% of the composition ([0036] Inamdar). 
Inamdar lists additives that can be added, including stabilizers at [0037], although doesn’t mention an antistatic agent. 
Yagi is directed to a fiber reinforced polymer composition comprising a polymer matrix including polypropylene and an antistatic agent (col. 6 ll. 10-15).
One skilled in the art would have been motivated to have included an antistatic agent in the composition of Inamdar since additives including antistatic agents are art recognized equivalents used for the same purpose of additives in fiber reinforced polypropylene compositions, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). Specifically, Yagi lists additives of an antistatic agent as well as the same additives in Inamdar, e.g. colorants and pigments. See col. 6 ll. 10-15 Yagi and [0037] Inamdar. 
Inamdar lists additives that can be added, including antioxidants at [0037], although doesn’t mention a stabilizer system of a sterically hindered phenol, phosphite, and thioester antioxidants. 
Yagi is directed to a fiber reinforced polymer composition comprising a polymer matrix including polypropylene and a stabilizer system comprising a phenol antioxidant (a), a sulfur antioxidant including thioesters (b), and a sterically hindered antioxidant (c), (see claim 1 Yagi). The sterically hindered antioxidants include sterically hindered phenols, e.g. ,3,5-tris[(3,5-di-tert-butyl-4-hydroxybenzyl) isocyanurate (see claim 5 col. 9 l. 50-col. 10 l. 14 Yagi), the sulfur antioxidants include thioesters (see claim 5 ll. 15-19 Yagi). Further, a phosphorous compounds can be added, including phosphites (col. 5 ll. 23-60 Yagi). One skilled in the art would have been motivated to have included the stabilizing antioxidants of Yagi as the stabilizers or antioxidants of choice in Inamdar since it improves resistance to oxidation and weather (col. 1 ll. 10-15 Yagi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the stabilizing antioxidants of Yagi as the stabilizers or antioxidants of choice in Inamdar to arrive at claim 1 of the present invention. 
The sterically hindered phenol is used in an amount of 0.001 to 5 parts by weight (see claim 2 of Yagi) and the phosphite compound is added in an amount of 0.001 to 5 parts by weight (see col. 5 ll. 55-59 Yagi). Hence, a ratio of 1:1 to 5:1 is well within the scope of Yagi.
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Example 1 that contains no elastomer exhibits a tensile strength of 140 MPa (Table 1B Inamdar). Further, Inamdar teaches glass fibers can be added to increase the tensile strength although could reduce ductility ([0030] Inamdar) as measured by ISO 527 testing standard ([0044]). In other words, the amount of glass fibers and the resulting tensile strength is a result-effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of glass fibers resulting in a composition having a tensile strength within the scope of the claims.
Regarding claim 2: The sterically hindered phenol is used in an amount of 0.001 to 5 parts by weight (see claim 2 of Yagi) and the phosphite compound is added in an amount of 0.001 to 5 parts by weight (see col. 5 ll. 55-59 Yagi). Hence, a ratio of 1:1 to 5:1 is well within the scope of Yagi. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 3: The thioester compound is used in an amount of 0.001 to 5 parts by weight and the sterically hindered phenol is added in an amount of 0.001 to 5 parts by weight (see claim 2 of Yagi). Hence, a ratio of 2:1 to 10:1 is well within the scope of Yagi.
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 5: The sterically hindered phenol is added in an amount of preferably 0.01 to 3 parts by weight per 100 parts of the polyolefin (col. 3 ll. 35-40 Yagi) (equivalent to present within the composition). 
Regarding claims 6 - 8: The phenol antioxidant includes 1,3,5-tris[(3,5-di-tert-butyl-4-hydroxybenzyl) isocyanurate.
Regarding claim 9: The phosphite compound is added in an amount of 0.001 to 5 parts by weight, preferably 0.01 to 3 parts by weight to 100 parts polyolefin (see col. 5 ll. 55-59 Yagi).
Regarding claims 10-11: Suitable phosphite antioxidants include bis(2,4-di-tertbutylphenyl) pentaerythritol disphosphite (col. 5 ll. 40-43 Yagi).
Regarding claim 12: The thioester compound is used in an amount of 0.001 to 5 parts by weight.
Regarding claims 13-14: Suitable thioester compounds include distearyl thiodipropionate exemplified in the working examples (col. 7 Footnote a1 DSTDP and col. 8 Example 4 Table). 
Regarding claim 15: A propylene homopolymer is disclosed ([0032] Inamdar).
Regarding claims 18-19: Glass fibers are used, which are oriented in a longitudinal direction of the composition. Specifically, the reinforcing fibers are continuously pulled off a spool and through a thermoplastic resin in a continuous pultrusion process ([0046] Inamdar).
Regarding claim 20: A shaped part is disclosed. 
Regarding claim 21: The coated fibers are pelletized and then injection molded ([0046] Inamdar). 
Regarding claim 22: Inamdar doesn’t mention any specific dimension of the part. 
Yagi teaches that a molded test piece of 1 mm in thickness was used in the working examples (col. 6 ll. 19-22 Yagi). One skilled in the art would have been motivated to have made a 1 mm thickness part in Inamdar since it allows the injection molded part to be evaluated for testing. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a part having a thickness of 1 mm in Inamdar. 
Regarding claim 23: The compositions are useful for automotive parts ([0049] Inamdar). 
Regarding claim 36: The stabilizer system of Inamdar and Yagi does not require a stabilizer system beyond the sterically hindered phenol antioxidant, phosphite antioxidant, and thioester antioxidant and optional UV stabilizer. Therefore, a stabilizer system consisting the aforementioned stabilizer system is well within the scope of Inamdar and Yagi. 
Regarding claim 37: A plurality of long fiber reinforcing fibers that are distributed within the polymer matrix, wherein the fiber constitute from about 10-60 wt% of the composition ([0036] Inamdar). 
Regarding claim 38: Inamdar is directed to a fiber reinforced polymer composition comprising:
A polymer matrix of polypropylene, wherein the polypropylene polymer matrix constituted from 20-85 wt% of the composition ([0033] Inamdar); and 
A plurality of long fiber reinforcing fibers that are distributed within the polymer matrix, wherein the fiber constitute from about 10-60 wt% of the composition ([0036] Inamdar). 
Inamdar lists additives that can be added, including stabilizers at [0037], although doesn’t mention an antistatic agent. 
Yagi is directed to a fiber reinforced polymer composition comprising a polymer matrix including polypropylene and an antistatic agent (col. 6 ll. 10-15).
One skilled in the art would have been motivated to have included an antistatic agent in the composition of Inamdar since additives including antistatic agents are art recognized equivalents used for the same purpose of additives in fiber reinforced polypropylene compositions, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). Specifically, Yagi lists additives of an antistatic agent as well as the same additives in Inamdar, e.g. colorants and pigments. See col. 6 ll. 10-15 Yagi and [0037] Inamdar. 
	Inamdar lists additives that can be added, including antioxidants at [0037], although doesn’t mention a stabilizer system of a sterically hindered phenol, phosphite, and thioester antioxidants. 
Yagi is directed to a fiber reinforced polymer composition comprising a polymer matrix including polypropylene and a stabilizer system comprising a phenol antioxidant (a), a sulfur antioxidant including thioesters (b), and a sterically hindered antioxidant (c), (see claim 1 Yagi). The sterically hindered antioxidants include sterically hindered phenols, e.g. ,3,5-tris[(3,5-di-tert-butyl-4-hydroxybenzyl) isocyanurate (see claim 5 col. 9 l. 50-col. 10 l. 14 Yagi), the sulfur antioxidants include thioesters (see claim 5 ll. 15-19 Yagi). Further, a phosphorous compounds can be added, including phosphites (col. 5 ll. 23-60 Yagi). One skilled in the art would have been motivated to have included the stabilizing antioxidants of Yagi as the stabilizers or antioxidants of choice in Inamdar since it improves resistance to oxidation and weather (col. 1 ll. 10-15 Yagi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the stabilizing antioxidants of Yagi as the stabilizers or antioxidants of choice in Inamdar to arrive at claim 1 of the present invention. 
The sterically hindered phenol is used in an amount of 0.001 to 5 parts by weight (see claim 2 of Yagi) and the phosphite compound is added in an amount of 0.001 to 5 parts by weight (see col. 5 ll. 55-59 Yagi). Hence, a ratio of 1:1 to 5:1 is well within the scope of Yagi.
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Inamdar teaches glass fibers can be added to increase the tensile strength although could reduce ductility ([0030] Inamdar) as measured by ISO 527 testing standard ([0044]). In other words, the amount of glass fibers and the resulting tensile strength is a result-effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of glass fibers resulting in a composition having a tensile strength within the scope of the claims.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inamdar and Yagi as applied to claim 1 above, and further in view of Kohler et al. (US 9,428,637).
Regarding claim 16: Additives can be added in Inamdar, although a compatibilizer is not specifically mentioned. 
Kohler is directed to a polypropylene composition comprising glass fibers and a compatibilzier in an amount of 0.5-3 wt% of the composition. One skilled in the art would have been motivated to have included a compatibilzier in the composition of Inamdar and Yagi since it allows the fillers and pigments less hydrophilic and more compatible with the polymer (col. 3 ll. 15-24 Kohler). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a compatibilizer in the composition of Inamdar and Yagi.
Regarding claim 17: Suitable compatibilizers include modified polyolefins with a polar functional group (col. 3 ll. 34-41 Kohler). 



Response to Arguments

Applicant's arguments filed 6/21/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 
Applicant argues (p. 12-14 Remarks) the combination of Inadmar and Yagi fails to teach every element of claims 1 and 38. While Inadmar teaches the incorporation of elastomeric component results in improved impact properties, ductility, and softer feel and low surface gloss, Inadmar fails to disclose a tensile strength from 140.6 MPa to about 300 MPa. The highest tensile strength is 140 MPa that contains no elastomer and lower when an elastomer is present. The working examples only achieve 140 MPa and an increase in long fiber content only increased from 139 to 140 MPa. 
This argument is not found persuasive since 140.6 is close enough to 140. Further, it is well known in the art to add reinforcing fibers to increase tensile strength. Notably, Inamdar teaches glass fibers can be added to increase the tensile strength although could reduce ductility ([0030] Inamdar) as measured by ISO 527 testing standard ([0044]). Further, the present specification recites the tensile strength can be as low as 20 MPa at [0012] of the present application. 

Applicant argues (p. 15 Remarks) claim 38 recites the a sterically hindered phenol antioxidant, a phosphite antioxidant, a thioester antioxidant, and optionally a UV stabilizer thus excludes 0.01 to 5 parts of an aliphatic monocarboxylate of a metal as taught in Yagi. 
This argument is not found persuasive since although the claim recites the transitional phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic of the claimed invention, it does not exclude all stabilizer system components. In the present case, there is no evidence of record that any additional stabilizer system components of Yagi, including 0.01 to 5 parts of an aliphatic monocarboxylate of a metal, would materially affect the basic and novel characteristic of the claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764